Honorable T. If.Trlmblt,
Flret     ~salntdnt
State SuperlntwnIcnt
or Public frutruction
Au8tIn, Texm
Dar     sirt                      oprnion o-5794’
                                  Rot Would it be obligatory
                                  for the Lubboak Xtadrpeadsnt
                                  School Di#trlot, O~rrting
                                  8ehool bum8 for whit.
                                  children to 8180 tran8port
                                  aegro ehildnnt
          ok a0lma1oq.p
Poooat48tolarid)h~
quotodlrttertrw)Ir. A.C.Jadmm,Wuuwr
BWnagoP of Iubboek Indeg+rk&ntSohool Dlatrlet, whloh
lett8r mat& u follwBt
             've have a quatioa       in thi8 dlstriat th8t
        ha8 8riaen thet I would like for you to furrlirnh
        me with M qrlnloarirea the Attorttq       Ouwtr8l
        ngmdtrtg it, if youlwe a reo8nt opinion that
        uoul4 ruff%e. Thofaot8a.twthe8ot
             "A. The Lubbeek IndependentSahool Dlatrlot
        u~l*btg    appPoxipto1~ kn die* 8quare oporata
        mo&ool bu8r.m for the whit+ ohildrea llvin# throo
        mllos c ROPO -the      mheola.




                  "c. u* hnve no fw111t1ea for   tPatmportat1an
        of m         ohll4roa.
             *What remld   like to know 16 whether the
        SvaPd, h8vl   lrtablirhd 8 pollcr~of tX'U-P@-ing
                   2
        theuhlt*ahl4nn,~         ltobl~tQ@yan     -*part
        totx'anopaa'ttho aergoohll4ron.
                                       I ,,


~mmomb1.   T. II.Trlmblo m         P

     md 611 colomU ohildrut ln tJ# dratrlct &we be6n
     6tkndln~ theac achmla.
           ‘It re as-e gbllgated    t9        ::runaport  colored cnl,l-Ix-en
     can they be transported     alone         ufth   the vhltc children
     or whether ltpamtc traJuIportat1orl
                                      wrruldtutc t-3be
     provided?
           ‘finy    lnfcmration that you say be able           to g:ve
     me relative.     t3 t>ls will be appreciated.”

           Replying to the foregoing   letter, we call your
attention to  Artlale VII. s~tlon    7 of the Conatltutim   or
Texas and to  ~rtlalt 2900 Revlaed Statutea,   rhlcll are OS followat

          *sec.’ 7. Sepurtcr school8 ah611 be prwidcd
     tar the white and colored ctalldz-e~,~and
                                             lapertlal
     prOri8ion 8hall be made for both.
          yAPtlole2s)oo. All rv6llablo public school
     fuw36 oi thla SMte 8h6ll k 8pproprl&ted ln e8ch
     aouaty for the edwatiw alllceef white  end oobrd
     ahll&8a, u&d lqmrtlal povi*iam ah&l1 be maw far
     bath Pnooa. no uhlte ehildlwn 8kll 6tt6M rchado
     wppox%d for 801~1-64ahil&r6a, aor 6h611 oolinwd
     ehildrrntt~nd 6bho6186upportd far uhito ohildma.
     Th6 t6rn 'odor& x-608'md 'aolomd ahlldrm,* 66
  ~- ~~'npclt&~~~~                         of mlttd
                                      .
          Xt ~111 be obaeved   that both the Cometltutlon emd
t& 8tatuto cited ebwe require the “imp8rtU pre~l81om
lhallbmde     forboth~rme8.      SInea tfu Uxbbatk a&hod
dirtrlet has made prorlmlaa folr tram~lttg    whlto ohildroa
uholir+ront?nnthmmll~           fiathe luhoela,it follow
thattair Ifam aotboen ~lrlprovlDlmunlew               8
llmllar plwi8lal ir a&e for e&?mpwtlmg      th aolerod ehildna
UbOllVOran:~~~Il8Sicr~tbOir.MhOOl.
         ram     thonfoa'wt~toolernd          ehllQraar0
oat1tledto ttm w              roP tmJt&portationto aad fmm
                    fikallitloa
Mhoa aa m ublto Obildma.
         Hbthe~atah Aqertbl faelltlea is tacayof                          bui
tmmpwtatsonuosieodblbyirnaichiall~~bunoo~
tbetuermwa,arbypaarib~Pm=th8u8eofthesembuaby
ttm     oRlldron of both rem,  la a atter not gowmod by my
8tafUtg        law. It16 6mxtter tokdekmlndbyth61ec61
oohml alt~tla.